[Cite as State v. Neal, 2022-Ohio-1290.]

                         IN THE COURT OF APPEALS
                FIRST APPELLATE DISTRICT OF OHIO
                           HAMILTON COUNTY, OHIO




STATE OF OHIO,                                 :       APPEAL NO. C-210166
                                                       TRIAL NO. B-180074-B
       Plaintiff-Appellee,                     :

 vs.                                           :
                                                          O P I N I O N.
ROBERT EARL NEAL,                              :

    Defendant-Appellant.                       :




Criminal Appeal From: Hamilton County Court of Common Pleas

Judgment Appealed From Is:             Affirmed in Part, Sentences Vacated in Part, and
                                       Cause Remanded

Date of Judgment Entry on Appeal: April 20, 2022



Joseph T. Deters, Hamilton County Prosecuting Attorney, and Sean M. Donovan,
Assistant Prosecuting Attorney, for Plaintiff-Appellee,

Rubenstein & Thurman, L.P.A., and Scott A. Rubenstein, for Defendant-Appellant.
                           OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Presiding Judge.

           {¶1}    Following a bench trial, the trial court found defendant-appellant

Robert Earl Neal guilty of murder and having a weapon while under a disability,

rejecting Neal’s claim that he shot Anthony Harris in self-defense. On appeal, Neal

challenges the weight and sufficiency of the evidence supporting his murder

conviction, the trial court’s admission of certain evidence over his objection, and its

failure to merge allied offenses of similar import for sentencing. We vacate Neal’s

sentences in part and affirm the trial court’s judgment in all other respects.

                            Background Facts and Procedure
           {¶2}    At around 3:30 in the morning of January 24, 2018, Neal, John Jenkins,

Deoveon Riggins, Markell Harris (“Markell”), and Devin Goley stopped for gas and

other items at the VP1 Racing Fuels gas station in Cincinnati. While some of them were

still in the store, Anthony Harris (“Harris”) parked at a pump near the store entrance

and entered the store to buy snacks, as he typically did on his way home from his third-

shift job.

           {¶3}    Neal and his friends returned to their car, and then Harris finished

making his purchases and got back into his car. According to Jenkins, Neal told his

friends that he would be right back and that he was going to “holler at dude.” At the

time, Neal had a loaded Smith & Wesson 9 mm handgun with a red-laser sight in the

pocket of his hoodie sweatshirt. Jenkins testified that he was sitting in the back seat

rolling a marijuana blunt when he heard three gunshots. Jenkins said that Neal then

came back to their car, telling them to, “Go, go, go.”

           {¶4}    Referring to Harris, Jenkins testified, “And that’s when we seen the

person, the victim’s head. He was dead. * * * In his car.” Jenkins said that Neal told




1   The gas station is referred to as “VP” and “BP” in the record.


                                                        2
                      OHIO FIRST DISTRICT COURT OF APPEALS



him that he thought he “had a lick. And the dude didn’t have nothing.” According to

Jenkins, Neal said he shot the victim because the victim had blown smoke in his face.

       {¶5}   Riggins was unable to start their car at first, so Neal, Markell, and Goley

ran away. After the car started, Riggins and Jenkins picked up Neal and the others a

few blocks away. They drove straight to Akron, Ohio, where Neal, Jenkins, and

Markell had family.

       {¶6}   Surveillance videos from the gas station showed that Harris left the

store with his purchases and got into his car. Then as Harris raised his hand to his

face, Neal approached him, leaned into Harris’s partially opened driver’s window, and

extended his right hand inside the car. After several seconds, a cloud of smoke

emanated from inside the car, and then Neal returned to his friends’ car.

       {¶7}   Police arrived within minutes of the shooting and found Harris dead in

his car, his right elbow resting on the closed center console between the front seats

and his right hand resting on his right thigh. An officer testified that there was a black

pistol lying on the front passenger seat of Harris’s car, which was difficult to see

because of the dark interior of the car. Photographs taken by a criminalist at the scene

showed that the pistol’s barrel was partially concealed by a piece of paper, a portion of

which was under a McDonald’s bag. Other debris on the passenger seat included three

empty soda cans, a cell phone, and a small cigar package. A criminalist testified that

he had looked through the driver’s side window into the car several times but had

never spotted the pistol on the passenger seat until someone else told him it was there.

Police found three baggies of marijuana inside the closed center console.

       {¶8}   An officer recognized Riggins from the surveillance video, and a search

of Riggins’s Facebook page led police to Neal’s Facebook page. A video posted on

Neal’s Facebook page prior to the shooting showed Neal wearing the same distinctive

hoodie that he was wearing in the surveillance videos the night of the shooting.

Another video, posted to Neal’s Facebook page the day after the shooting, showed him


                                                3
                      OHIO FIRST DISTRICT COURT OF APPEALS



handling the Smith & Wesson handgun used in the shooting, and a Facebook chat

showed that Neal offered the same handgun for trade, about nine days after the

shooting. Fingerprints from Neal’s left hand were found on Harris’s driver’s window.

A review of cell tower records showed that Neal’s phone left Cincinnati at the time of

the shooting and traveled to Akron.

       {¶9}    On February 8, 2018, about two weeks after Harris was killed, Neal was

arrested at an Akron apartment. Police found Neal’s Smith & Wesson handgun in a

bedroom. Testing revealed Neal’s handgun to be the weapon used to kill Harris.

       {¶10} An autopsy revealed that Harris sustained three gunshot wounds: to his

left cheek, to the left side of his chest, and to his left arm with a reentrance wound of

his torso. The coroner testified that the muzzle of the gun had been in contact with

Harris’s cheek at the time that the gunshot wound to the cheek occurred.

       {¶11} In his defense, Neal argued that he acted in self-defense. He testified

that he went into the store, but left while some of his friends were still inside. He said

he went back to their car and began smoking a cigar. When the others returned to the

car, Riggins and Jenkins got into the car, Goley talked on his phone, and Markell

pumped gas. Neal said that he left his friends’ car to buy more cigars from the store

when Harris called him over to his car and asked if he wanted to buy some weed. Neal

said that he leaned into the car to see the offered weed when he noticed that Harris

had a gun pointed at his face. Neal said that he thought Harris was going to shoot him,

so he reached into his hoodie pocket and wrapped his hand around the back of his own

gun with his finger on the trigger. Neal said that he did not want Harris to realize that

he was reaching for a gun because he felt like if he moved too quickly, Harris would

shoot him. Neal said that, rather than run away, he shot Harris three times because

he thought Harris was going to shoot him. Neal testified that when his friends asked

him what happened, he was too upset to talk about it.




                                                4
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶12} Neal admitted that he lied to detectives about not owning a phone, not

having a Facebook account, and never having been to Cincinnati, saying that he did so

because murder carried a life sentence and he did not think anything he said to the

detectives would help him. Neal acknowledged that he did not tell detectives that he

had acted in self-defense when he shot Harris because he did not think that Ohio had

such a defense.

       {¶13} On cross-examination, Neal demonstrated how Harris had been holding

a gun in his right hand. The trial court noted, “Let the record reflect that I see Mr.

[Neal] with his right hand on his lap next to his crotch on his lap[.]” When Neal was

asked, “So based on your testimony, it wasn’t in your face, there wasn’t a gun in your

face?,” Neal replied, “I mean in the window so, technically, yes, that’s my face.” When

Neal was asked if he was being robbed by Harris, Neal replied, “I don’t know. I didn’t

wait that long to find out.” Neal could not remember if Harris had threatened him.

Neal said he slowly reached for his own gun, “pulled it out and stuck it in the car,” and

“pulled the trigger three times.” He said that he refused to talk about it on the drive to

Akron: “I didn’t want to admit that I went over there and seen a gun and got scared

and shot somebody.”

       {¶14} Neal and Riggins were charged in a 12-count indictment. Neal was
charged in counts seven through twelve as follows:

       Count Seven: Murder in violation of R.C. 2903.02(A);

       Count Eight: Murder in violation of R.C. 2903.02(B);

       Count Nine: Felonious Assault in violation of R.C. 2903.11(A)(1);

       Count Ten: Felonious Assault in violation of R.C. 2903.11(A)(2);

       Count Eleven: Having a Weapon While Under a Disability in violation

       of R.C. 2923.13(A)(3);

       Count Twelve: Having a Weapon While Under a Disability in violation

       of R.C. 2923.13(A)(2).


                                                5
                      OHIO FIRST DISTRICT COURT OF APPEALS



Each of counts eight through ten carried accompanying firearm specifications.

       {¶15} Following a bench trial, Neal was found guilty on each count. At

sentencing, the court determined that counts seven, eight, nine, and ten (the murder

and felonious-assault counts) merged for sentencing purposes and that counts eleven

and twelve (the weapon-under-disability counts) merged for sentencing purposes.

Because the prosecutor elected to pursue sentencing on the murder charged in count

seven, the court entered a final conviction and sentence on count seven, the

accompanying three-year firearm specification, and count eleven. The court imposed

an indefinite term of 15 years to life in prison on count seven, along with the mandatory

three-year term on the firearm specification (to be served prior to and consecutively

to the 15-years-to-life term), and 36 months on count eleven. The court ordered the

sentence on count eleven to run concurrently to the sentence on count seven, for an

aggregate prison term of 18 years to life. However, as the state concedes, the court’s

sentencing entry did not accurately reflect the sentence announced in open court,

which we discuss in relation to Neal’s fourth assignment of error.

                              Weight and Sufficiency
       {¶16} In his first and second assignments of error, Neal argues that his murder

conviction was not supported by the weight and sufficiency of the evidence because he

acted in self-defense. He does not argue that the state failed to produce evidence on

all the essential elements of murder contained in R.C. 2903.02(A). Rather, he asserts

that the state failed to disprove his claim that he shot and killed Harris in self-defense.

Neal raises no challenge to the evidence supporting his weapon-under-disability

conviction.

       {¶17} In reviewing a challenge to the weight of the evidence, we must review

the entire record, weigh the evidence, consider the credibility of the witnesses, and

determine whether the trier of fact clearly lost its way and created a manifest

miscarriage of justice. State v. Thompkins, 78 Ohio St.3d 380, 387, 678 N.E.2d 541


                                                6
                       OHIO FIRST DISTRICT COURT OF APPEALS



(1997). In reviewing the sufficiency of the evidence, we must determine whether,

“after viewing the evidence in a light most favorable to the prosecution, any rational

trier of fact could have found the essential elements of the crime proven beyond a

reasonable doubt.” State v. Walker, 150 Ohio St.3d 409, 2016-Ohio-8295, 82 N.E.3d

1124, ¶ 12, quoting State v. Jenks, 61 Ohio St.3d 259, 574 N.E.2d 492 (1991), paragraph

two of the syllabus.

       {¶18} The elements of self-defense in the use of deadly force are: (1) the

defendant was not at fault in creating the situation giving rise to the affray; (2) the

defendant had a bona fide belief that he was in imminent danger of death or great

bodily harm and that his only means of escape from such a danger was in the use of

such force; and (3) the defendant did not violate any duty to retreat or avoid the

danger. State v. Smith, 1st Dist. Hamilton No. C-190507, 2020-Ohio-4976, ¶ 48, citing

State v. Barnes, 94 Ohio St.3d 21, 24, 759 N.E.2d 1240 (2002). The elements of self-

defense are cumulative, so a defendant’s self-defense claim fails if any one of the

elements is not present. Id., citing State v. Cassano, 96 Ohio St.3d 94, 2002-Ohio-

3751, 772 N.E.2d 81, ¶ 73.

       {¶19} Under R.C. 2901.05, if there is evidence presented at trial that tends to

support that the defendant used force against another in self-defense, the state must

prove beyond a reasonable doubt that the defendant did not use the force in self-

defense.   R.C. 2901.05(B)(1).   Once the initial showing is made, the burden of

persuasion requires the state to disprove at least one of the elements of self-defense

beyond a reasonable doubt. Smith at ¶ 49, citing State v. Petway, 2020-Ohio-3848,

156 N.E.3d 467, ¶ 55 (3d Dist.), and State v. Carney, 10th Dist. Franklin No. 19AP-

402, 2020-Ohio-2691, ¶ 31. However, the burden of production remains with the

defendant, so the defendant has “[t]he burden of going forward with the evidence of

an affirmative defense.” State v. Williams, 1st Dist. Hamilton No. C-190380, 2020-




                                              7
                     OHIO FIRST DISTRICT COURT OF APPEALS



Ohio-5245, ¶ 7, quoting R.C. 2901.05(A). So the burden of persuasion does not fall to

the state until the defendant first meets his burden of production. Id.

       {¶20} To meet the burden of production, the defendant must produce

evidence that, “when viewed in the light most favorable to the defendant, is sufficient

to cast a reasonable doubt as to guilt.” State v. Parrish, 1st Dist. Hamilton No. C-

190379, 2020-Ohio-4807, ¶ 14, citing State v. Melchior, 56 Ohio St.2d 15, 381 N.E.2d

195 (1978), paragraph one of the syllabus. “If the evidence generates only a mere

speculation or possible doubt, [such] evidence is insufficient to raise the affirmative

defense, and submission of the issue to the [trier of fact] will be unwarranted.” State

v. Davidson-Dixon, 2021-Ohio-1485, 170 N.E.3d 557, ¶ 20 (8th Dist.), quoting

Melchior at 20.

       {¶21} The state argues that Neal did not meet his burden of production to

show that he used deadly force in self-defense, but Neal’s assertion that Harris pointed

a gun in his face, which caused him to act in self-defense, was supported by evidence

that Harris had a gun within his reach. Because Neal’s testimony, whether credible or

not, must be viewed in the light most favorable to him, Neal met his burden of

production. So the burden of persuasion fell on the state to disprove one of the

elements of self-defense. We find that it did so.

       {¶22} Neal asserts that he was not at fault in creating the situation leading to

Harris’s death because he was lured to Harris’s car under the guise of being offered

marijuana for sale. However, the state presented evidence that Neal approached

Harris to rob him, held a gun to Harris’s cheek and fired three times, and shot him

because Harris had blown smoke at him. A detective testified that it appeared from

the surveillance video that as Neal approached Harris, Harris raised a lit cigarette or

cigar toward his face, and that the smoke that soon emanated from the driver’s window

was consistent with a person’s smoking and was not consistent with gun smoke.

Viewing the evidence in the light most favorable to the state, the trier of fact may


                                              8
                      OHIO FIRST DISTRICT COURT OF APPEALS



reasonably have found that Neal was at fault for creating the situation leading to

Harris’s death because Neal tried to rob Harris at gunpoint and shot him after having

smoke blown in his face.

       {¶23} Next, Neal argues that he was in imminent danger of death or great

bodily harm because Harris’s gun was inches from his face. However, after viewing

the evidence in the light most favorable to the state, the trier of fact may reasonably

have concluded that Neal’s belief was not objectively reasonable because Harris’s gun

was found on the passenger seat, partially covered by a piece of paper, on the opposite

side of the raised center console between the front seats. A reasonable trier of fact may

have found it unlikely that after being shot point-blank in the face and twice in the

body, Harris then lifted his gun from his lap and over the raised center console,

dropped his gun onto the passenger seat, partially covered it with a piece of paper, and

then moved his right hand back over the console to rest on his thigh, before

succumbing to his wounds. In addition, the trier of fact may have rejected as not

worthy of belief Neal’s testimony that he had seen Harris’s gun, because a police officer

and a criminalist testified that it was difficult to see the gun on the passenger seat from

the driver’s window, and photographs showed other debris on the seat.

       {¶24} Neal also argues that he had no other means of escape and that deadly
force was his only option. With respect to the duty to retreat, “in most cases, ‘a person

may not kill in self-defense if he has available a reasonable means of retreat from the

confrontation.’ ” State v. Morgan, 1st Dist. Hamilton No. C-160495, 2017-Ohio-7489,

¶ 36, quoting State v. Thomas, 77 Ohio St.3d 323, 326, 673 N.E.2d 1339 (1997). Here,

after viewing the evidence in the light most favorable to the state, a reasonable trier of

fact could have found that Neal violated a duty to retreat when he shot someone who

was not pointing a gun at him.

       {¶25} Neal argues that the only evidence that contradicted his own version of
the events was Jenkins’s testimony, which he asserts was not believable. And there


                                                9
                      OHIO FIRST DISTRICT COURT OF APPEALS



was evidence that challenged Jenkins’s credibility. Jenkins testified that in the days

leading up to Harris’s death, he had been in Cincinnati selling drugs and hanging out

with Neal and the others. He admitted that he had been convicted of several felonies,

had previously served three prison terms, and at the time of Neal’s murder trial was

facing felony trafficking and weapons charges in Summit County, Ohio. He said that

the prosecutor and police had made him no promises with respect to his testifying

against Neal, and that he hoped for “consideration” on his pending charges in the form

of a lighter sentence. He admitted that when he was first interviewed by police about

Harris’s death, he lied to them and told them that Neal never talked about what

happened. The trial court was in the best position to weigh the credibility of the

witnesses and was free to believe or disbelieve Jenkins’s testimony.

       {¶26} Neal also argues that Jenkins’s testimony was not supported by the

evidence and should not have been believed, specifically Jenkins’s testimony that Neal

said he shot Harris because Harris had blown smoke in his face. Neal argues that the

puff of smoke seen in the video did not emanate from Harris, as would support

Jenkins’s testimony about Neal’s stated reason for killing Harris, but came from Neal’s

fired gun. In support of his argument, Neal points to the absence of smoked cigarettes,

blunts, or butts in Harris’s car.

       {¶27} On the other hand, the detective testified that on the surveillance video,

it looked as if Harris was raising a lit cigar or cigarette to his mouth before Neal

approached him and that it appeared to him that the emitted smoke was not consistent

with gun smoke but more consistent with a person’s smoking. The criminalist also

testified that there were ashes and a cigar package on the passenger seat. Contrary to

Neal’s assertions, there was enough evidence upon which the trier of fact could have

concluded that Jenkins’s testimony about Neal’s stated reason for shooting Harris was

credible and supported by other evidence. The trial court, as the trier of fact, was in




                                             10
                      OHIO FIRST DISTRICT COURT OF APPEALS



the best position to judge the credibility of the witnesses, and was free to disbelieve

Neal’s claim that he shot Harris in self-defense.

       {¶28} Because the state disproved at least one element of self-defense beyond

a reasonable doubt, Neal’s murder conviction was based on sufficient evidence. After

our review of the record, we cannot say that the trial court clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be overturned.

Consequently, we overrule the first and second assignments of error.

                              Admission of Evidence
       {¶29} In his third assignment of error, Neal argues that the trial court erred

by failing to exclude evidence under Evid.R. 403(A) where its probative value was

substantially outweighed by the danger of unfair prejudice, confusion of the issues, or

misleading the trier of fact. Specifically, he challenges the court’s admission of certain

evidence from his Facebook page.         A trial court has broad discretion over the

admission or exclusion of evidence, and we will not reverse a trial court’s ruling on

evidentiary issues in the absence of an abuse of discretion and proof of material

prejudice. State v. McKelton, 148 Ohio St.3d 261, 2016-Ohio-5735, 70 N.E.3d 508, ¶

181.

       {¶30} Exclusion of relevant evidence under Evid.R. 403(A) “requires more
than mere prejudice, because anything adverse to a party’s case could be deemed

prejudicial to that party.” State v. Worley, 164 Ohio St.3d 589, 2021-Ohio-2207, 174

N.E.3d 754, ¶ 125. The rule requires exclusion only of unfairly prejudicial evidence,

which the Supreme Court of Ohio has defined as “that quality of evidence which might

result in an improper basis for a jury decision,” such as where “the evidence arouses

the jury’s emotional sympathies, evokes a sense of horror, or appeals to an instinct to

punish[.]” Id., quoting Oberlin v. Akron Gen. Med. Ctr., 91 Ohio St.3d 169, 172, 743

N.E.2d 890 (2001).




                                               11
                      OHIO FIRST DISTRICT COURT OF APPEALS



       {¶31} “Even in a jury trial, this is a difficult standard to meet, and broad

discretion is vested in the trial judge.” State v. Bays, 87 Ohio St.3d 15, 28, 716 N.E.2d

1126 (1999) (rejecting a claim that counsel was ineffective for failing to object under

Evid.R. 403(A) because counsel could reasonably assume that the judges would be

unaffected by any inflammatory material). Because this was a bench trial, we presume

that the trial court did not consider improper evidence in reaching its verdict. State v.

Arnold, 147 Ohio St.3d 138, 2016-Ohio-1595, 62 N.E.3d 153, ¶ 39. Rather, “we

presume that the court considered only ‘relevant, material and competent evidence’

unless the record affirmatively discloses otherwise.” State v. Pennington, 1st Dist.

Hamilton Nos. C-170199 and C-170200, 2018-Ohio-3640, ¶ 46, quoting State v. Post,

32 Ohio St.3d 380, 384, 513 N.E.2d 754 (1987).

       {¶32} The trial court admitted records from Neal’s Facebook account that

included a chat that occurred the week after Harris’s death, discussing Neal’s offer of

a Smith & Wesson 9 mm handgun “with a beam” (laser sight) for trade and a photo of

the weapon. The evidence was probative of Neal’s possession of the weapon used to

kill Harris and his attempt to get rid of it before he was arrested.

       {¶33} The court admitted a video posted to Neal’s Facebook page that showed

Neal sitting in a car as he and others watched drivers doing donuts in a snow-covered

parking lot, and showed Neal wearing the same distinctive clothing that he wore at the

time of the shooting. The evidence was probative of Neal’s identity as the shooter seen

in the gas station videos, an element that the state was required to prove.

       {¶34} The court admitted a video posted to Neal’s Facebook page the day after

the shooting that showed Neal and the same four friends at an Akron apartment, some

of them still wearing clothing from the night before. The video showed Neal handling

the weapon used to kill Harris and others holding handguns, in the presence of

children. The trial court overruled a defense objection to the video, stating, “While I




                                               12
                      OHIO FIRST DISTRICT COURT OF APPEALS



do believe there could be some prejudice showing other illegal acts in the video, I think

it’s outweighed by the probative value showing the defendant with the firearm.”

       {¶35} Neal has failed to demonstrate that Evid.R. 403(A) required exclusion

of the Facebook chat and videos: the evidence was probative of Neal’s identity, his

possession of the weapon used to kill Harris, and his attempt to get rid of the weapon,

and the record contains no indication that the evidence aroused in the trial court such

passion, sympathy, horror, or instinct to punish so as to be unfairly prejudicial.

Therefore, the court did not abuse its discretion in admitting the evidence. We

overrule the third assignment of error.

                                     Sentencing
       {¶36} As stated above, the trial court found that the murder counts and

felonious-assault counts merged for sentencing, and, of those four counts, it imposed

sentence on only the murder in count seven. However, the sentencing entry reflected

sentences were also imposed on counts eight (murder), nine (felonious assault), and

ten (felonious assault). In his fourth assignment of error, Neal argues that the trial

court erred when its sentencing entry failed to merge the murder and felonious-assault

counts and imposed sentence on all four counts, and the state concedes the error.

Therefore, we sustain the assignment of error. We vacate the sentences on counts

eight, nine, and ten, and remand the case for the trial court to enter an order that

reflects the sentence announced in open court. The judgment of the trial court is

otherwise affirmed.

          Judgment affirmed in part, sentences vacated in part, and cause remanded.

BERGERON and CROUSE, JJ., concur.

Please note:
       The court has recorded its own entry this date.




                                               13